Exhibit 10.1

 

1996 STOCK INCENTIVE PLAN, AS AMENDED

 

Table of Contents

 

1.

Purpose

 

2

Definitions

 

3.

Shares and Performance Units Available under the Plan

 

4.

Option Rights

 

5.

Appreciation Rights

 

6.

Restricted Shares

 

7.

Deferred Shares

 

8.

Performance Shares and Performance Units.

 

9.

Transferability

 

10.

Adjustments

 

11.

Fractional Shares

 

12.

Withholding Taxes

 

13.

Participation by Directors, Officers and Other Key Employees of or Consultants
to a Less-Than-80-Percent Subsidiary

 

14.

Certain Terminations of Employment, Hardship and Approved Leaves of Absence

 

15.

Foreign Participants

 

16.

Administration of the Plan

 

17.

Amendments and Other Matters

 

 

--------------------------------------------------------------------------------




1996 STOCK INCENTIVE PLAN, AS AMENDED

 

1.                                       Purpose. The purpose of this Plan is to
attract and retain directors, officers and other key employees of and
consultants to Ebix, Inc. (the “Corporation”) and its Subsidiaries and to
provide such persons with incentives and rewards for superior performance.

 

2.                                       Definitions. (a) As used in this Plan:

 

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan,
including a Free-Standing Appreciation Right and a Tandem Appreciation Right.

 

“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right.

 

“Board” means the Board of Directors of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means a committee of not less than two “Non-Employee Directors” (as
defined in Rule 16b-3(b)(3)(i) under Section 16(b) of the Exchange Act)
appointed by and serving at the pleasure of the Board.

 

“Common Shares” means (i) shares of the Common Stock, par value $.10 per share,
of the Corporation and (ii) any security into which Common Shares may be
converted by reason of any transaction or event of the type referred to in
Section 10 of this Plan.

 

“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights or Performance Shares or Performance Units or a
grant or sale of Restricted Shares or Deferred Shares shall become effective,
which shall not be earlier than the date on which the Board takes action with
respect thereto.

 

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

 

“Deferred Shares” means an award pursuant to Section 7 of this Plan of the right
to receive Common Shares at the end of a specified Deferral Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is not granted in tandem with an Option Right or
similar right.

 

“Incentive Stock Option” means an Option Right that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision thereto.

 

“Less-Than-80-Percent Subsidiary” means a Subsidiary with respect to which the
Corporation directly or indirectly owns or controls less than 80 percent of the
total combined voting or other decision-making power.

 

“Management Objectives” means the achievement or performance objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares or Performance Units or, when so determined by the Board,
Restricted Shares.

 

“Market Value per Share” means the fair market value of the Common Shares as
determined by the Board from time to time.

 

“Nonqualified Option” means an Option Right that is not intended to qualify as a
Tax-Qualified Option.

 

1

--------------------------------------------------------------------------------


 

“Optionee” means the person so designated in an agreement evidencing an
outstanding Option Right.

 

“Option Price” means the purchase price payable upon the exercise of an Option
Right.

 

“Option Right” means the right to purchase Common Shares from the Corporation
upon the exercise of a Nonqualified Option or a Tax-Qualified Option granted
pursuant to Section 4, or a Replacement Option Right granted pursuant to
Section 17(c), of this Plan.

 

“Participant” means a person who is selected by the Board to receive benefits
under this Plan and (i) is at that time a director or an officer (including
officers who are also directors) or other key employee of or a consultant to the
Corporation or any Subsidiary or (ii) has agreed to commence serving in any such
capacity.

 

“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating thereto are to be achieved.

 

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 8 of this Plan.

 

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section of this Plan.

 

“Replacement Option Right” means as Option Right granted pursuant to
Section 17(c) of this Plan in exchange for the surrender and cancellation of an
option to purchase shares of another corporation that is acquired by the
Corporation or a Subsidiary by merger or otherwise.

 

“Restricted Shares” means Common Shares granted or sold pursuant to Section 6 of
this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in Section 6 hereof has expired.

 

“Spread” means, in the case of a Free-Standing Appreciation Right, the amount by
which the Market Value per Share on the date when the Appreciation Right is
exercised exceeds the Base Price specified therein or, in the case of a Tandem
Appreciation Right, the amount by which the Market Value per Share on the date
when the Appreciation Right is exercised exceeds the Option Price specified in
the related Option Right.

 

“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Corporation has a direct or indirect
ownership or other equity interest; provided, however, for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which the
Corporation owns or controls directly or indirectly more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation at the time of the grant.

 

“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right or any
similar right granted under any other plan of the Corporation.

 

“Tax-Qualified Option” means an Option Right that is intended to qualify under
particular provisions of the Code, including but not limited to an Incentive
Stock Option.

 

3.                                       Shares and Performance Units Available
under the Plan. (a) Subject to adjustment as provided in Section 10 of this
Plan, the aggregate number of Common Shares covered by outstanding awards,
except Replacement Option Rights, granted under this Plan and issued or
transferred upon the exercise or payment thereof, and the aggregate number of
Performance Units granted under this Plan, shall not

 

2

--------------------------------------------------------------------------------


 

exceed 1,137,500. Common Shares issued or transferred under this Plan may be
Common Shares of original issuance or Common Shares held in treasury or a
combination thereof.

 

(b)                                 Subject to adjustment as provided in
Section 10 of this Plan, the aggregate number of Common Shares covered by
Replacement Option Rights granted under this Plan during any calendar year shall
not exceed five percent of the Common Shares outstanding on January 1 of that
year.

 

(c)                                  For the purposes of this Section 3:

 

(i)                                     Upon payment in cash of the benefit
provided by any award granted under this Plan, any Common Shares that were
covered by that award shall again be available for issuance or transfer
hereunder.

 

(ii)                                  Common Shares covered by any award granted
under this Plan shall be deemed to have been issued or transferred, and shall
cease to be available for future issuance or transfer in respect of any other
award granted hereunder, at the earlier of the time when they are actually
issued or transferred or the time when dividends or dividend equivalents are
paid thereon; provided, however, that Restricted Shares shall be deemed to have
been issued or transferred at the earlier of the time when they cease to be
subject to a substantial risk of forfeiture or the time when dividends are paid
thereon.

 

(iii)                               Performance Units that are granted under
this Plan, but are not earned by the Participant at the end of the Performance
Period, shall be available for future grants of Performance Units hereunder.

 

(d)                                 Subject to adjustment as provided in
Section 10 of this Plan, the maximum number of shares of Common Stock that may
be covered by Option Rights, Appreciation Rights, Restricted Shares, Deferred
Shares and Performance Shares, in the aggregate, granted to any one Participant
during any calendar year shall be 125,000 shares.

 

4.                                       Option Rights. The Board may from time
to time authorize grants to Participants of Option Rights upon such terms and
conditions as the Board may determine in accordance with the following
provisions:

 

(a)                                  Each grant shall specify the number of
Common Shares to which it pertains.

 

(b)                                 Each grant shall specify an Option Price per
Common Share, which shall be equal to or greater than the Market Value per Share
on the Date of Grant; provided, however, that the Option Price per Common Share
of a Replacement Option Right may be less that the Market Value per Share on the
Date of Grant.

 

(c)                                  Each grant shall specify the form of
consideration to be paid in satisfaction of the Option Price and the manner of
payment of such consideration, which may include (i) cash in the form of
currency or check or other cash equivalent acceptable to the Corporation,
(ii) nonforfeitable, unrestricted Common Shares that are already owned by the
optionee and have a value at the time of exercise that is equal to the Option
Price, (iii) any other legal consideration that the Board may deem appropriate,
including but not limited to any form of consideration authorized under
Section (d) below, on such basis as the Board may determine in accordance with
this Plan and (iv) any combination of the foregoing.

 

(d)                                 On or after the Date of Grant of any
Nonqualified Option, the Board may determine that payment of the Option Price
may also be made in whole or in part in the form of Restricted Shares or other
Shares that are subject to risk of forfeiture or restrictions on transfer.
Unless otherwise determined by the Board on or after the Date of Grant, whenever
any Option Price is paid in whole or in part by means of any of the forms of
consideration specified in this

 

3

--------------------------------------------------------------------------------


 

Section 4(d), the Common Shares received by the Optionee upon the exercise of
the Nonqualified Option shall be subject to the same risks of forfeiture or
restrictions on transfer as those that applied to the consideration surrendered
by the optionee; provided, however, that such risks of forfeiture and
restrictions on transfer shall apply only to the same number of Common Shares
received by the optionee as applied to the forfeitable or restricted Common
Shares surrendered by the Optionee.

 

(e)                                  Any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a broker on the date of
exercise of some or all of the Common Shares to which the exercise relates.

 

(f)                                    Successive grants may be made to the same
Participant regardless of whether any Option Rights previously granted to the
Participant remain unexercised.

 

(g)                                 Each grant may specify a period or periods
of continuous employment of the Optionee by the Corporation or any Subsidiary
that are necessary before the Option Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of the Option
Rights in the event of a change in control of the Corporation or other similar
transaction or event.

 

(h)                                 Option Rights granted pursuant to this
Section 4 may be Nonqualified Options or Tax-Qualified Options or combinations
thereof.

 

(i)                                     On or after the Date of Grant of any
Nonqualified Option, the Board may provide for the payment to the Optionee of
dividend equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis, or the Board may provide that any dividend equivalents shall
be credited against the Option Price.

 

(j)                                     No Option Right granted pursuant to this
Section 4 may be exercised more than 10 years from the Date of Grant.

 

(k)                                  Each grant shall be evidenced by an
agreement, which shall be executed on behalf of the Corporation by an officer
thereof and delivered to and accepted by the Optionee and shall contain such
terms and provisions as the Board may determine consistent with this Plan.

 

5.                                       Appreciation Rights. The Board may also
authorize grants to Participants of Appreciation Rights. An Appreciation Right
shall be a right of the Participant to receive from the Corporation an amount,
which shall be determined by the Board and shall be expressed as a percentage
(not exceeding 100 percent) of the Spread at the time of the exercise of an
Appreciation Right. Any grant of Appreciation Rights under this Plan shall be
upon such terms and conditions as the Board may determine in accordance with the
following provisions:

 

(a)                                  Any grant may specify that the amount
payable upon the exercise of an Appreciation Right may be paid by the
Corporation in cash, Common Shares or any combination thereof and may (i) either
grant to the Participant or reserve to the Board the right to elect among those
alternatives or (ii) preclude the right of the Participant to receive and the
Corporation to issue Common Shares or other equity securities in lieu of cash.

 

(b)                                 Any grant may specify that the amount
payable upon the exercise of an Appreciation Right shall not exceed a maximum
specified by the Board on the Date of Grant.

 

(c)                                  Any grant may specify (i) a waiting period
or periods before Appreciation Rights shall become exercisable and
(ii) permissible dates or periods on or during which Appreciation Rights shall
be exercisable.

 

(d)                                 Any grant may specify that an Appreciation
Right may be exercised only in the event of a change in control of the
Corporation or other similar transaction or event.

 

4

--------------------------------------------------------------------------------


 

(e)                                  On or after the Date of Grant of any
Appreciation Rights, the Board may provide for the payment to the Participant of
dividend equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.

 

(f)                                    Each grant shall be evidenced by an
agreement, which shall be executed on behalf of the Corporation by any officer
thereof and delivered to and accepted by the Optionee and shall describe the
subject Appreciation Rights, identify any related Option Rights, state that the
Appreciation Rights are subject to all of the terms and conditions of this Plan
and contain such other terms and provisions as the Board may determine
consistent with this Plan.

 

(g)                                 Regarding Tandem Appreciation Rights only:
Each grant shall provide that a Tandem Appreciation Right may be exercised only
(i) at a time when the related Option Right (or any similar right granted under
any other plan of the Corporation) is also exercisable and the Spread is
positive and (ii) by surrender of the related Option Right (or such other right)
for cancellation.

 

(h)                                 Regarding Free-Standing Appreciation Rights
only:

 

(i)                                     Each grant shall specify in respect of
each Free-Standing Appreciation Right a Base Price per Common Share, which shall
be equal to or greater than the Market Value per Share on the Date of Grant;

 

(ii)                                  Successive grants may be made to the same
Participant regardless of whether any Free-Standing Appreciation Rights
previously granted to the Participant remain unexercised;

 

(iii)                               Each grant shall specify the period or
periods of continuous employment of the Participant by the Corporation or any
Subsidiary that are necessary before the Free-Standing Appreciation Rights or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of the Free-Standing Appreciation Rights in the event of a
change in control of the Corporation or other similar transaction or event; and

 

(iv)                              No Free-Standing Appreciation Right granted
under this Plan may be exercised more than 10 years from the Date of Grant.

 

6.                                       Restricted Shares. The Board may also
authorize grants or sales to Participants of Restricted Shares upon such terms
and conditions as the Board may determine in accordance with the following
provisions:

 

(a)                                  Each grant or sale shall constitute an
immediate transfer of the ownership of Common Shares to the Participant in
consideration of the performance of services, entitling the Participant to
dividend, voting and other ownership rights, subject to the substantial risk of
forfeiture and restrictions on transfer hereinafter referred to.

 

(b)                                 Each grant or sale may be made without
additional consideration from the Participant or in consideration of a payment
by the Participant that is less than the Market Value per Share on the Date of
Grant.

 

(c)                                  Each grant or sale shall provide that the
Restricted Shares covered thereby shall be subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code for a period to be
determined by the Board on the Date of Grant, and any grant or sale may provide
for the earlier termination of such period in the event of a change in control
of the Corporation or other similar transaction or event.

 

(d)                                 Each grant or sale shall provide that,
during the period for which such substantial risk of forfeiture is to continue,
the transferability of the Restricted Shares shall be prohibited or restricted
in the manner and to the extent prescribed by the Board on the Date of Grant.
Such restrictions may include, but are not limited to, rights of repurchase or
first refusal in the

 

5

--------------------------------------------------------------------------------


 

Corporation or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee.

 

(e)                                  Any grant or sale may require that any or
all dividends or other distributions paid on the Restricted Shares during the
period of such restrictions be automatically sequestered and reinvested on an
immediate or deferred basis in additional Common Shares, which may be subject to
the same restrictions as the underlying award or such other restrictions as the
Board may determine.

 

(f)                                    Each grant or sale shall be evidenced by
an agreement, which shall be executed on behalf of the Corporation by any
officer thereof and delivered to and accepted by the Participant and shall
contain such terms and provisions as the Board may determine consistent with
this Plan. Unless otherwise directed by the Board, all certificates representing
Restricted Shares, together with a stock power that shall be endorsed in blank
by the Participant with respect to the Restricted Shares, shall be held in
custody by the Corporation until all restrictions thereon lapse.

 

7.                                       Deferred Shares. The Board may also
authorize grants or sales to Participants of Deferred Shares upon such terms and
conditions as the Board may determine in accordance with the following
provisions:

 

(a)                                  Each grant or sale shall constitute the
agreement by the Corporation to issue or transfer Common Shares to the
Participant in the future in consideration of the performance of services,
subject to the fulfillment during the Deferral Period of such conditions as the
Board may specify.

 

(b)                                 Each grant or sale may be made without
additional consideration from the Participant or in consideration of a payment
by the Participant that is less than the Market Value per Share on the Date of
Grant.

 

(c)                                  Each grant or sale shall provide that the
Deferred Shares covered thereby shall be subject to a Deferral Period, which
shall be fixed by the Board on the Date of Grant, and any grant or sale may
provide for the earlier termination of the Deferral Period in the event of a
change in control of the Corporation or other similar transaction or event.

 

(d)                                 During the Deferral Period, the Participant
shall not have any right to transfer any rights under the subject award, shall
not have any rights of ownership in the Deferred Shares and shall not have any
right to vote the Deferred Shares, but the Board may on or after the Date of
Grant authorize the payment of dividend equivalents on the Deferred Shares in
cash or additional Common Shares on a current, deferred or contingent basis.

 

(e)                                  Each grant or sale shall be evidenced by an
agreement, which shall be executed on behalf of the Corporation by any officer
thereof and delivered to and accepted by the Participant and shall contain such
terms and provisions as the Board may determine consistent with this Plan.

 

8.                                       Performance Shares and Performance
Units. The Board may also authorize grants of Performance Shares and Performance
Units, which shall become payable to the Participant upon the achievement of
specified Management Objectives, upon such terms and conditions as the Board may
determine in accordance with the following provisions:

 

(a)                                  Each grant shall specify the number of
Performance Shares or Performance Units to which it pertains, which may be
subject to adjustment to reflect changes in compensation or other factors.

 

(b)                                 The Performance Period with respect to each
Performance Share or Performance Unit shall be determined by the Board on the
Date of Grant and may be subject to earlier termination in the event of a change
in control of the Corporation or other similar transaction or event.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Each grant shall specify the Management
Objectives that are to be achieved by the Participant, which may be described in
terms of Corporation-wide objectives or objectives that are related to the
performance of the individual Participant or the Subsidiary, division,
department or function within the Corporation or Subsidiary in which the
Participant is employed.

 

(d)                                 Each grant shall specify in respect of the
specified Management Objectives a minimum acceptable level of achievement below
which no payment will be made and shall set forth a formula for determining the
amount of any payment to be made if performance is at or above the minimum
acceptable level but falls short of full achievement of the specified Management
Objectives.

 

(e)                                  Each grant shall specify the time and
manner of payment of Performance Shares or Performance Units that shall have
been earned, and any grant may specify that any such amount may be paid by the
Corporation in cash, Common Shares or any combination thereof and may either
grant to the Participant or reserve to the Board the right to elect among those
alternatives.

 

(f)                                    Any grant of Performance Shares may
specify that the amount payable with respect thereto may not exceed a maximum
specified by the Board on the Date of Grant. Any grant of Performance Units may
specify that the amount payable, or the number of Common Shares issuable, with
respect thereto may not exceed maximums specified by the Board on the Date of
Grant.

 

(g)                                 On or after the Date of Grant of Performance
Shares, the Board may provide for the payment to the Participant of dividend
equivalents thereon in cash or additional Common Shares on a current, deferred
or contingent basis.

 

(h)                                 The Board may adjust Management Objectives
and the related minimum acceptable level of achievement if, in the sole judgment
of the Board, events or transactions have occurred after the Date of Grant that
are unrelated to the performance of the Participant and result in distortion of
the Management Objectives or the related minimum acceptable level of
achievement.

 

(i)                                     Each grant shall be evidenced by an
agreement, which shall be executed on behalf of the Corporation by any officer
thereof and delivered to and accepted by the Participant and shall contain such
terms and provisions as the Board may determine consistent with this Plan.

 

9.                                       Transferability. (a) Any grant of an
Option Right or other “derivative security” (as defined in Rule 16a-1 (c) under
Section 16(a) of the Exchange Act) under this Plan may permit the transfer
thereof by the Participant upon such terms and conditions as the Board shall
specify.

 

(b)                                 Any grant made under this Plan may provide
that all or any part of the Common Shares that are to be issued or transferred
by the Corporation upon the exercise of Option Rights or Appreciation Rights or
upon the termination of the Deferral Period applicable to Deferred Shares or in
payment of Performance Shares or Performance Units, or are no longer subject to
the substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, shall be subject to further restrictions upon transfer.

 

10.                                 Adjustments. The Board may make or provide
for such adjustments in the number of Common Shares covered by outstanding
Option Rights, Appreciation Rights, Deferred Shares and Performance Shares
granted hereunder, the Option Prices per Common Share or Base Prices per Common
Share applicable to any such Option Rights and Appreciation Rights, and the kind
of shares (including shares of another issuer) covered thereby, as the Board may
in good faith determine to be equitably required in order to prevent dilution or
expansion of the rights of Participants that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Corporation or (b) any merger,
consolidation, spin-off, spin-out, split-off, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance

 

7

--------------------------------------------------------------------------------


 

of warrants or other rights to purchase securities or any other corporate
transaction or event having an effect similar to any of the foregoing. In the
event of any such transaction or event, the Board may provide in substitution
for any or all outstanding awards under this Plan such alternative consideration
as it may in good faith determine to be equitable under the circumstances and
may require in connection therewith the surrender of all awards so replaced.
Moreover, the Board may on or after the Date of Grant provide in the agreement
evidencing any award under this Plan that the holder of the award may elect to
receive an equivalent award in respect of securities of the surviving entity of
any merger, consolidation or other transaction or event having a similar effect,
or the Board may provide that the holder will automatically be entitled to
receive such an equivalent award. The Board may also make or provide for such
adjustments in the numbers of Common Shares specified in Sections 3(a)(i) and
3(a)(ii) of this Plan as the Board may in good faith determine to be appropriate
in order to reflect any transaction or event described in this Section 10.

 

11.                                 Fractional Shares. The Corporation shall not
be required to issue any fractional Common Shares pursuant to this Plan. The
Board may provide for the elimination of fractions or for the settlement thereof
in cash.

 

12.                                 Withholding Taxes. To the extent that the
Corporation is required to withhold federal, state, local or foreign taxes in
connection with any payment made or benefit realized by a Participant or other
person under this Plan, and the amounts available to the Corporation for the
withholding are insufficient, it shall be a condition to the receipt of any such
payment or the realization of any such benefit that the Participant or such
other person make arrangements satisfactory to the Corporation for payment of
the balance of any taxes required to be withheld. At the discretion of the
Board, any such arrangements may include relinquishment of a portion of any such
payment or benefit. The Corporation and any Participant or such other person may
also make similar arrangements with respect to the payment of any taxes with
respect to which withholding is not required.

 

13.                                 Participation by Directors, Officers and
Other Key Employees of or Consultants to a Less-Than-80-Percent Subsidiary. As a
condition to the effectiveness of any grant or award to be made hereunder to a
Participant who is a director or an officer or other key employee of or a
consultant to a Less-Than-80-Percent Subsidiary, regardless of whether the
Participant is also employed by the Corporation or another Subsidiary, the Board
may require the Less-Than-80-Percent Subsidiary to agree to transfer to the
Participant (as, if and when provided for under this Plan and any applicable
agreement entered into between the Participant and the Less-Than-80-Percent
Subsidiary pursuant to this Plan) the Common Shares that would otherwise be
delivered by the Corporation upon receipt by the Less-Than 80-Percent Subsidiary
of any consideration then otherwise payable by the Participant to the
Corporation. Any such award may be evidenced by an agreement between the
Participant and the Less-Than-80-Percent Subsidiary, in lieu of the Corporation,
on terms consistent with this Plan and approved by the Board and the
Less-Than-80-Percent Subsidiary. All Common Shares so delivered by or to a
Less-Than-80-Percent Subsidiary will be treated as if they had been delivered by
or to the Corporation for purposes of Section 3 of this Plan, and all references
to the Corporation in this Plan shall be deemed to refer to the
Less-Than-80-Percent Subsidiary except with respect to the definitions of the
Board and the Committee and in other cases where the context otherwise requires.

 

14.                                 Certain Terminations of Employment, Hardship
and Approved Leaves of Absence. Notwithstanding any other provision of this Plan
to the contrary, in the event of termination of employment by reason of death,
disability, normal retirement, early retirement with the consent of the
Corporation, termination of employment to enter public service with the consent
of the Corporation or leave of absence approved by the Corporation, or in the
event of hardship or other special circumstances, of a Participant who holds an
Option Right or Appreciation Right that is not immediately and fully
exercisable, any Restricted Shares as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, any
Deferred Shares as to which the Deferral Period is not complete, any Performance
Shares or Performance Units that have not been fully earned,

 

8

--------------------------------------------------------------------------------


 

or any Common Shares that are subject to any transfer restriction pursuant to
Section 9[(b)] of this Plan, the Board may take any action that it deems to be
equitable under the circumstances or in the best interests of the Corporation,
including without limitation waiving or modifying any limitation or requirement
with respect to any award under this Plan.

 

15.                                 Foreign Participants. In order to facilitate
the making of any award or combination of awards under this Plan, the Board may
provide for such special terms for awards to Participants who are foreign
nationals, or who are employed by the Corporation or any Subsidiary outside of
the United States of America, as the Board may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Board may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose; provided, however that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate the inconsistency without further approval
by the stockholders of the Corporation.

 

16.                                 Administration of the Plan. (a) This Plan
shall be administered by the Board, which may delegate any or all of its
authority hereunder to the Committee. To the extent of any such delegation,
references in this Plan to the Board shall be deemed to refer to the Committee,
unless the context requires otherwise. A majority of the Board shall constitute
a quorum, and the acts of the members of the Board who are present at any
meeting thereof at which a quorum is present, or acts unanimously approved by
the members of the Board in writing, shall be the acts of the Board.

 

(b)                                 The interpretation and construction by the
Board of any provision of this Plan or any agreement, notification or document
evidencing the grant of Option Rights, Appreciation Rights, Restricted Shares,
Deferred Shares, Performance Shares or Performance Units, and any determination
by the Board pursuant to any provision of this Plan or any such agreement,
notification or document, shall be final and conclusive. No member of the Board
shall be liable for any such action taken or determination made in good faith.

 

17.                                 Amendments and Other Matters. (a) This Plan
may be amended from time to time by the Board; provided, howeverexcept as
expressly authorized by this Plan, no such amendment shall increase the numbers
of Common Shares specified in Sections 3(a)(i) and 3(a)(ii) hereof or the number
of Performance Units specified in Section 3(b) hereof without the further
approval of the stockholders of the Corporation.

 

(b)                                 With the concurrence of the affected
Participant, the Board may cancel any agreement evidencing Option Rights or any
other award granted under this Plan. In the event of any such cancellation, the
Board may authorize the granting of new Option Rights or other awards hereunder,
which may or may not cover the same number of Common Shares as had been covered
by the cancelled Option Rights or other award, at such Option Price, in such
manner and subject to such other terms, conditions and discretion as would have
been permitted under this Plan had the cancelled Option Rights or other award
not been granted.

 

(c)                                  The Board may grant under this Plan any
award or combination of awards authorized under this Plan, including but not
limited to Replacement Option Rights, in exchange for the surrender and
cancellation of an award that was not granted under this Plan, including but not
limited to an award that was granted by the Corporation or a Subsidiary, or by
another corporation that is acquired by the Corporation or a Subsidiary by
merger or otherwise, prior to the adoption of this Plan by the Board, and any
such award or combination of awards so granted under this Plan may or may not
cover the same number of Common Shares as had been covered by the cancelled
award and shall be subject to such other terms, conditions and discretion as
would have been permitted under this Plan had the cancelled award not been
granted.

 

9

--------------------------------------------------------------------------------


 

(d)                                 This Plan shall not confer upon any
Participant any right with respect to continuance of employment with the
Corporation or any Subsidiary and shall not interfere in any way with any right
that the Corporation or any Subsidiary would otherwise have to terminate any
Participant’s employment at any time.

 

(e)                                  To the extent that any provision of this
Plan would prevent any Option Right that was intended to qualify as a
Tax-Qualified Option from so qualifying, any such provision shall be null and
void with respect to any such Option Right; provided, however that any such
provision shall remain in effect with respect to other Option Rights, and there
shall be no further effect on any provision of this Plan.

 

(f)                                    Notwithstanding the foregoing, neither
the Board nor any committee of the Board shall (i) amend an Option Right to
reduce its Option Price, (ii) cancel an Option Right and regrant an Option Right
with a lower Option Price than the original Option Price of the cancelled Option
Right, or (iii) take any other action (whether in the form of an amendment,
cancellation or replacement grant) that has the effect of repricing an Option
Right.

 

10

--------------------------------------------------------------------------------

 